Citation Nr: 0519671	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for first 
and second degree burn scars of the right lower leg, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for first 
and second degree burn scars of the left lower leg, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia that granted an increased rating for 
first and second degree burns of both legs and assigned a 10 
percent disability rating, effective June 2001.  

By rating decision, dated in November 2002, the RO determined 
that clear and unmistakable evidence was found in the 
evaluation of the first and second degree burn scars of the 
right lower leg, which was previously evaluated as a 
bilateral condition, and a retroactive increased evaluation 
of 10 percent was established, effective June 2001.  It was 
also determined that clear and unmistakable evidence was 
found in the evaluation of first and second degree burn scars 
of the left lower leg, previously evaluated as a bilateral 
condition, and a retroactive increased evaluation of 10 
percent was established, effective June 2001.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  First degree and second degree burn scars of the right 
lower leg are manifested by pain, aching, and itching.  

3.  First degree and second degree burn scars of the left 
lower leg are manifested by pan, aching, and itching.  

4.  The veteran is in receipt of the maximum schedular rating 
that can be assigned for the first and second degree burn 
scars of the right and lower legs.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased disability 
rating for first degree and second degree burn scars of the 
right lower leg, currently rated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 
(2002) (2004).  

2.  The criteria for entitlement to an increased disability 
rating for first degree and second degree burn scars of the 
left lower leg, currently rated as 10 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 
(2002) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159, because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  In June 2001, VA 
received the veteran's claim of entitlement to an increased 
(compensable) disability rating for first and second degree 
burn scars.  By rating decision, dated in October 2001, the 
RO granted the claim of entitlement to an increased rating 
for first and second degree burn scars of both legs, and 
assigned a 10 percent disability rating, effective June 2001.  
The veteran was notified of the RO's decision, and in July 
2002, he filed a Notice of Disagreement, indicating his 
dissatisfaction with the percentage assigned.  

A Statement of the Case was issued in August 2002.  At a 
later date in August 2002, the veteran perfected the appeal 
before the Board.  In November 2002, the RO determined that 
clear and unmistakable evidence was found in the evaluation 
of first and second degree burn scars of the right lower leg, 
which was previously evaluated as a bilateral condition, and 
a retroactive increased evaluation of 10 percent was 
established from June 2001.  It was also determined that 
clear and unmistakable evidence was found in the evaluation 
of first and second degree burn scars of the left lower leg, 
previously evaluated as a bilateral condition, and a 
retroactive increased evaluation of 10 percent was 
established, effective June 2001.  


In December 2002, the RO sent the veteran a letter indicating 
that he had an opportunity to submit additional evidence to 
show that entitlement to a higher rating existed.  
Thereafter, in January 2004, the RO issued correspondence 
pertaining to the requirements of VCAA.  The veteran was 
advised of the evidence necessary to substantiate the claims, 
the evidence that he was responsible for providing and the 
evidence that VA would obtain on his behalf.  A Supplemental 
Statement of the Case was issued in October 2004.  

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, that there is any existing pertinent 
evidence that has not been obtained.  Accordingly, the Board 
will proceed to the merits of the claims  

Factual Background

Service connection was initially granted for scars, secondary 
to first and second degree burns in both legs, in March 1957.  
The RO assigned a noncompensable disability rating, effective 
October 1956, the date of receipt of the original claim.  

The September 2001 VA examination disclosed that the veteran, 
while on active duty, and working in the kitchen, he was 
scalded and burned.  During the examination, his subjective 
complaints included itching of the skin and aching.  He also 
stated that he experienced pain periodically in the area of 
the burns and he took medication for his symptoms; however, 
he stated he has never been able to control the itching.  

Evaluation of the skin revealed scars over both of the 
ankles, caused by burns.  These scars were described as flat 
and they blended in with the skin.  There was slight 
decreased pigment in the area of the burns.  There was a 22 
centimeter by 3 centimeter scar all the way around the left 
ankle, and a 2 centimeter by 2 centimeter anterior scar on 
the right ankle; the veteran experienced tenderness; and the 
scars were described as irregular.  There were no findings of 
underlying tissue loss; ulceration; inflammation; edema; 
keloid formation; or limitation of function due to the scar.  
These burns were described as second and third degree burn 
scars.  

In connection with reporting the diagnosis, the examiner 
noted that there was no change in the severity of the 
disability.  

In October 2001, the RO granted the veteran's claim for 
entitlement to an increased disability rating and assigned a 
10 percent rating to the first and second degree scars of 
both legs, effective June 2001.  The RO based the 
determination on the fact that the record contained objective 
findings of tenderness and complaints of pain and itching.  

In connection with the Substantive Appeal, the veteran argued 
that he was entitled to an increased rating for the service-
connected second and third degree burns because he 
experienced pain, itching, and aches.  He also maintained 
that the area of the legs that suffered the burns showed no 
improvement.  

The veteran further argued that he did not receive relief 
from over the counter medications and reiterated that he 
continued to suffer from uncontrollable itching and pain.  
The disability reportedly interfered his quality of life.  He 
indicated that the RO erred when it failed to assign the skin 
disorder a higher disability rating.  

The veteran submitted private treatment records from J.F., 
M.D., dated from July 2003 to January 2004.  In July 2003, 
the private medical record disclosed that the veteran's skin 
looked well; there were no rashes or lesions.  The veteran 
had subjective complaints of dryness and flaking of the skin 
on the lower legs.  In January 2004, dryness of the lower 
legs was noted, and lotion was prescribed. 

In February 2004, the veteran stated that the aching and 
itching that accompanied the skin disorder was not improving.  
His treating physician gave him cream to help him obtain 
relief from the symptoms.  The additional arguments submitted 
showed similar complaints.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

Accordingly, the Board has the duty to adjudicate the 
veteran's claims under the old regulation for any period 
prior to the effective date of the new Diagnostic Codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  

The veteran's claim for an increase rating was received in 
June 2001.  As noted above, during the pendency of the 
appeal, VA issued revised regulations that amended the 
portion of the rating schedule pertaining to disorders of the 
skin, effective August 30, 2002.  In the October 2004 
Supplemental Statement of the Case, the RO notified the 
veteran of the change and evaluated the his skin disorder 
under both the old and new regulations.  Inasmuch as the 
veteran has been provided with both the old and the revised 
regulations, and the RO has rated the disability under both 
regulations, the Board may proceed in making a determination.  

The veteran is currently assigned a 10 percent disability 
rating under Diagnostic Codes 7802-7804.  Hyphenated 
Diagnostic Codes are used when a rating under one Diagnostic 
Code requires use of an additional Diagnostic Code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. § 
4.27 (2004).  

The following are pertinet criteria for rating the veteran's 
skin disorder, prior to August 30, 2002:

7801
Scars, burns, third degree:
Rating

Area or areas exceeding 1 square foot (0.1 
m.2),
40

Area or areas exceeding one-half square foot 
(0.05 m.2)
30

Area or areas exceeding 12 square inches 
(77.4 cm.2)
20

Area or areas exceeding 6 square inches 
(38.7 cm.2)
10
Note (1): Actual third degree residual involvement required 
to the extent shown under 7801.
Note (2): Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.
38 C.F.R. § 4.118, Diagnostic Code 7801, prior to August 30, 
2002.

7802
Scars, burns, second degree:
Rating

Area or areas approximating 1 square foot 
(0.1 m.2)
10

Note: See Note (2) under diagnostic code 7801.
7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10
7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Codes 7802,7803, 7804, prior to 
August 30, 2002.

Effective August 30, 2002, the rating criteria was changed:

7801
Scars, other than head, face, or neck, that 
are deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 
sq. cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2002)
7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Ratin
g
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
7803
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.
 
 
Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.
 
7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2002).

Analysis

The veteran is currently in receipt of a 10 percent 
disability rating for first and second degree burns of the 
right lower leg, and first and second degree burns of the 
left lower leg, under 38 C.F.R. § 4.118, Diagnostic Codes 
7802-7804.  A 10 percent disability rating is the maximum 
evaluation awarded under 38 C.F.R. § 4.118, Diagnostic Code 
7802-7804 prior to August 30, 2002, and effective August 30, 
2002.  Diagnostic Code 7801 is inapplicable, as it pertains 
only to third degree burns.  

The medical record shows that the veteran's burn scars are 
manifested by uncontrollable itching, pain and aching of the 
left and right lower legs only.  The record does not reveal 
findings of limitation of motion, due to the skin disorder, 
and the veteran does not complain of limitation of motion.  

The Board finds that the veteran's complaints of pain and 
itching are contemplated in the criteria that provides for a 
10 percent disability rating, under both the old regulations 
and revised regulations.  

For the reasons stated above, and because there are specific 
Diagnostic Codes to evaluate scars, other than of the head, 
face or neck, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific Diagnostic 
Code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  

Based on the medical evidence of record, the Board finds that 
the symptomatology referable to the veteran's skin disorder 
does not more nearly approximate the criteria for a rating in 
excess of 10 percent under either the old or new criteria.  
38 C.F.R. § 4.25, 4.118 (2002) (2004).  

To reiterate, the maximum rating that can be awarded for the 
veteran's service-connected skin disorder under the schedule 
is the 10 percent rating that is currently assigned.  
Accordingly, the veteran's claims for an increased schedular 
rating are denied.  

Extraschedular Rating

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's skin disorder has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or that the skin 
disorder has necessitated frequent periods of 
hospitalization.  There is no medical evidence that the 
veteran has been hospitalized for treatment of his skin 
disorder.  

Accordingly, the Board finds that the impairment resulting 
from the veteran's skin disorder is appropriately compensated 
by the currently assigned 10 percent schedular rating.

Under these circumstances, the claims for an increased rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an increased disability rating for first and 
second degree burn scars of the right lower leg, currently 
evaluated as 10 percent disabling, is denied.  

Entitlement to an increased disability rating for first and 
second degree burn scars of the left lower leg, currently 
evaluated as 10 percent disabling, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


